We have already decided, that a part payment, made by one joint debtor, not in satisfaction of the joint debt, but merely for his personal discharge therefrom, will not, at common law, in the absence of technical difficulties connected with the remedy, operate as a discharge of the other. Heyer Brothers v. Carrand another, 6 R.I. Rep. 45. In this case, the fifty dollars paid by the father was paid merely "for his name" upon the joint note; and as there was no technical release of the father, and, indeed, he is no party to this suit, there seems to be no reason why any greater effect should be given to his discharge than was intended in his contract with the plaintiff.
The note sued, and the contract and part payment discharging one of the joint promissors, were made in Massachusetts, by parties there resident, and are to be judged, as to their validity and effect, by the law of that State. We have no evidence that there is, in Massachusetts, any such provision as to the effect of a partial payment by one joint debtor, in compromise of his liability upon the joint debt, as that cited from our statute; and, hence, it is unnecessary to consider the sufficiency of the letter produced, as a note or memorandum in writing under it. It follows, that the plaintiff is entitled to recover against the defendant, the amount of his note less the fifty dollars paid by the other joint debtor thereon for his personal discharge. *Page 98